Citation Nr: 1609176	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to January 1968.  He died on December [redacted], 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  In that decision, the RO denied the appellant's claim for accrued benefits.

The appellant presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service-connected benefits, which was received by VA on December 8, 2011. 
 
2.  The Veteran's eligibility for service-connected benefits terminated before payment for such benefits would have become due or payable.



CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim for service-connected benefits have not been met.  38 U.S.C.A. §§ 503, 1102, 1304, 1541, 5112, 5121, 7104 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1(j), 3.31, 3.159(d), 3.160, 3.500(g), 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the issue on appeal involves a question of law, and not the facts that are dispositive, the notice and assistance obligations specified under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Here, the outcome is determinative according to the laws and regulations involving who may receive accrued benefits.  There is no contention or reasonable indication that further factual development would be of assistance.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal.  With respect to any error regarding the duty to suggest the submission of evidence, the Board finds that any such error does not prejudice the appellant.  In accrued benefits claims, the evidence to be considered is the evidence that was associated with the claims file at the time of the Veteran's death.  Therefore, any additional evidence submitted may not be considered in adjudicating the issue on appeal.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  To the extent that the VLJ did not identify submission of evidence that may have been overlooked, the error is not prejudicial to the appellant.

The appellant is seeking entitlement to accrued benefits based on a claim for service connection for lung cancer filed by the Veteran in December 2011.  She claims that the Veteran was entitled to service connection for lung cancer due to exposure to Agent Orange while serving in Vietnam from January 1966 to January 1967.  The appellant contends that she is entitled to service-connected benefits retroactively to at least April 2007 because the Veteran was initially diagnosed with lung cancer in April 2007.  She further contends that the Veteran did not file a claim for service-connected for lung cancer until December 2011 because he had no knowledge as to his entitlement to the service-connected benefits.

Upon the death of a Veteran, the Veteran's lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, certain individuals may be entitled to accrued benefits under certain conditions.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  One of the requirements for accrued benefits is that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

The appellant's Application for Dependency and Indemnity, Death Pension, and Accrued Benefits was received on January 12, 2012, within the year after the Veteran's death.  In a January 2012 rating decision, the RO granted service connection for the cause of the Veteran's death, effective December [redacted], 2011.  The RO found that although service connection for non-small cell lung cancer was not established during his lifetime, the Veteran served in Vietnam, was exposed to Agent Orange, and subsequently developed non-small cell lung cancer which is a presumptive Agent Orange disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

For a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  In turn, the term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d).

The RO received the Veteran's claim for service-connected benefits on December 8, 2011, just 19 days prior to the date of his death on December [redacted], 2011.  The record does not show, and the appellant does not contend, that a claim for service connection for lung cancer, either formal or informal, was received prior to that date.

Because the Veteran's claim was filed many years after he was discharged from service in January 1968, as a general matter, the effective date of an award of service connection would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1)(ii).  Payment of monetary benefits will commence the month following the effective date of the award.  38 C.F.R. § 3.31.  

In this case, the effective date of the Veteran's eligibility for service-connected benefits would have been December 8, 2011.  

In this regard, the mere existence of medical evidence of a disorder does not establish intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 3 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate in cases where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in the Veteran's case.  

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.  

With regard to whether liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable, the Veteran did not meet all eligibility criteria for service connection for respiratory cancer prior to February 3, 1994, the effective date of the liberalizing law that allows for presumptive service connection for respiratory cancer based on herbicide exposure, and continuously through the date his claim was received.  He had not filed a claim for the benefit, and did not have the disability until many years later.  As such, the criteria for retroactive payment are not met.  See 38 C.F.R. § 3.114(a).  Therefore, the proper effective date would have been December 8, 2011, the date on which his initial claim was received.  See 38 C.F.R. § 3.400.

Therefore, the earliest point at which monetary benefits could have begun was January 1, 2012.  However, the effective date of discontinuance of compensation, dependency and indemnity compensation, or pension by reason of the death of the payee is the last day of the month before death occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500(g)(1).  In this case, that would have been November 30, 2011.

As such, any award to the Veteran of service-connected benefits would have terminated as of November 30, 2011, prior to January 1, 2012, the earliest date of the period for which payment could be made.  Hence, at the time of the Veteran's death on December [redacted], 2011, no service-connected benefits were due or payable to the Veteran.  As there existed no service-connected benefits due or payable to the Veteran at the time of his death, the appellant is not entitled to accrued benefits based on any posthumous award of service-connected benefits as a result of a pending claim at the time of his death. 

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  The law does not provide any relevant exception to in this case.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


